Title: To Thomas Jefferson from C. W. F. Dumas, 30 November 1787
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 30 Nov. 1787. Since the departure of his letter of 27 Nov. he has received the following address: “S. E. M. le Cte. du St. Empire Romn. de Trautmansdorf, Chambellan, Cons. d’Etat intime de S.M. l’Empr. et Roi, et son Ministre Plenipe. pour le Gouvernemt. Genl. des Pays-Bas à Bruxelles,” which he forwards to TJ, “dans la supposition et espérance qu’Elle pourra et voudra concourir au projet important proposé.”
